Citation Nr: 9918051	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-46 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
arthritis, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for left knee 
arthritis, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

4.  Entitlement to increased (compensable) rating for 
bilateral hearing loss. 


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1980 to 
January 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which established service connection for 
arthritis of the right and left knees, and for hypertension, 
each of which was evaluated as 10 percent disabling, and a 
noncompensable evaluation was assigned for bilateral hearing 
loss.  In a February 1999 rating, the evaluation for right 
knee arthritis and left knee arthritis was increased to 20 
percent for each knee.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The bilateral knee disability is reflected by 
degenerative changes, complaints of pain, and limitation of 
motion of each knee to less than a compensable degree. 

3.  The veteran's service-connected hypertension is 
manifested by blood pressure readings reflecting systolic 
pressure predominantly below 200, diastolic pressure 
predominantly below 110, continuously controlled by 
medication and without definite symptoms.

4.  Bilateral hearing loss is manifested by auditory Level I 
designation in each ear.


CONCLUSIONS OF LAW

1.  The criteria for evaluations in excess of 20 percent for 
arthritis of the right knee and the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 5010-5257, 
5010-5260, 5010-6261, 5010-5262 (1998).

2.  The schedular criteria for an increased evaluation for 
service-connected hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.104, Diagnostic Code 7101 (1998).

3.  The schedular criteria for a compensable rating for 
bilateral hearing loss have not been met.  38  U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.85, Diagnostic 
Code 6100 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the increased evaluation issues on appeal are well-grounded.  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to these claims and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Bilateral Knees Arthritis

The veteran reported injuring his right knee in service and 
that he experiences continuous pain in the knees, especially 
when sitting or standing for prolonged periods.  In the 
appealed rating decision, the veteran's bilateral knees were 
originally evaluated in accordance with diagnostic criteria 
for traumatic arthritis.  According to clinical records from 
1995, the veteran's weight was in excess of 300 pounds.

The veteran was afforded a VA examination in June 1996, which 
reported degenerative changes in the knees on the X-ray 
portion of the examination and mild joint space narrowing 
involving the medial joint spaces bilaterally.  He reported 
the knees gave way about four times per month.  Physical 
examination revealed flexion to 130 degrees, extension to 0 
degrees.  There was no swelling, pain or tenderness and no 
evidence of laxity in either knee.  Some crepitance was noted 
on movement.  Gait was unimpaired.  Diagnosis, in pertinent 
part, was mild degenerative joint disease of the knees.

The veteran was afforded additional X-rays in August 1998.  
At the latter examination, small calcifications projected 
above the right patella and in the joint space of the right 
knee that were not visible in prior examinations.  Similar 
small densities were noted in the intercondylar area of the 
left knee.  The examiner felt that such findings could 
represent small loose bodies in the joint space.  Impression 
was degenerative appearing changes with possible small loose 
bodies.  In the associated physical examination, the veteran 
reported greater discomfort in his knees.  He reported 
occasional swelling and effusion but denied redness and 
warmth.  He reported pain with prolonged sitting or standing.  
He claimed that at times, he had to crawl to get up the 
basement steps.  He reported using a cane for increased 
stability.  He reported doing very little physical activity 
because of knee pain.  Sensation was intact to lower 
extremities, and they were without edema.  There was no 
lateral or medial instability on examination.  Drawer sign 
was negative.  Range of motion was 0-90 degrees on the right 
and 0-70 degrees on the left.  Ambulation was slow with a 
cane.  Diagnosis was severe degenerative joint disease of 
bilateral knees, limiting range of motion and resulting in 
chronic pain and discomfort.  Right knee effusion was also 
noted at the time of the examination.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  Functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology or "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  It has been acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

In this case the predominant pathology is arthritis.  
Diagnostic Code 5010 provides that traumatic arthritis,  
substantiated by x-ray findings, will be rated as  
degenerative arthritis under Diagnostic Code 5003.  The 
evaluation of degenerative arthritis is based on the extent 
of limitation of motion of the specific joint involved and 
includes painful motion.  However, when the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent will 
be granted for a joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5010-5003.  The normal range of motion of the 
knee is set out as 0 degrees of extension to 140 degrees of 
flexion at 38 C.F.R. Part 4, Plate II.

The range of motion diagnostic criteria are set forth in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides that flexion limited to 60 percent warrants a 
noncompensable evaluation.  Under diagnostic code 5260, when 
there is limitation of flexion of the leg to 45 degrees, a 10 
percent evaluation is warranted; when limited to 30 degrees, 
a 20 percent evaluation is warranted; when limited to 15 
degrees, a 30 percent evaluation is warranted.  Diagnostic 
Code 5261 provides that extension of the knee limited to 
5 degrees warrants a noncompensable evaluation.  Diagnostic 
code 5261 also provides a 10 percent evaluation when 
extension is limited to 10 degrees and a 20 percent 
evaluation when extension is limited to 15 degrees; a 30 
percent evaluation when there is limitation of extension of 
the leg to 20 degrees.  A review of the recent medical 
evidence shows that range of motion testing showed flexion to 
90 degrees and extension to 0 degrees on the right and with 
flexion of 70 degrees and extension to 0 degrees on the left.  
These findings are insufficient to warrant an evaluation 
approaching a 20 percent under diagnostic codes 5010-5260 and 
5010-5261.


When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40, 4.45 must also be considered.  DeLuca v. Brown, 8 Vet. 
App. at 206.  However, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "Court") more 
recently held that when a diagnostic code is not predicated 
on loss of range of motion, 38 C.F.R. §§ 4.40, 4.45, with 
respect to pain, do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).

Although arthritis is generally rated on loss of range of 
motion,  the RO has  assigned the current 20 percent rating 
for each knee by analogy to impairment of the tibia and 
fibula with knee disablement under Diagnostic Code (DC) 5262.  
See 38 C.F.R. §§ 4.20, 4.27 (1998)  In doing so, the RO 
sought to give the veteran a greater benefit than he would 
have received if his knee disability had been rated only on 
limitation of motion.  Under Diagnostic Code 5262, a 10 
percent evaluation is warranted for malunion of the tibia and 
fibula with slight  knee disability,  a 20 percent rating is 
warranted for moderate knee disability, and a 30 percent 
rating is warranted for marked knee disability.  When 
impairment of the tibia and fibula results in nonunion with 
loose motion  necessitating a brace, a 40 percent rating is 
warranted.  Id.  In this case, of course, there is no 
malunion or other impairment of the tibia or fibula.  The 
important factor in this analogous rating procedure is that 
the veteran's disability picture as to each knee does not 
approach marked knee impairment.  Apart from degenerative 
changes,  effusion in the right knee, and limitation of 
motion with pain,  the pathology does not demonstrate any 
other  bone  abnormalities,  or laxity or instability.   
Therefore, the preponderance of the evidence is against 
entitlement to the assignment of a higher evaluation under 
Diagnostic Code 5010-5262.

Again, because the veteran has exhibited significant 
limitation of motion and the most recent VA examination noted 
moderate pain on extension and flexion,  a  20 percent rating 
was assigned for each knee.  These ratings are consistent 
with the veteran's overall disability picture which has been 
described as moderate.  Thus, the Board finds that the 
provisions of 38 C.F.R. §§ 4.40, 4,45 or 4.59 do not provide 
a basis for a higher rating.

The Board has also considered the veteran's disability under 
other potentially applicable diagnostic criteria.  Under 38 
C.F.R. § 4.71a, DC 5257, a 10 percent rating will be assigned 
for an impairment of the knee manifested by slight recurrent 
subluxation or lateral instability.  A 20 percent rating will 
be assigned for an impairment of the knee manifested by 
moderate recurrent subluxation or lateral instability.  
However, the relevant medical evidence fails to show that the 
veteran's bilateral knee disability is currently manifested 
by instability or subluxation
Accordingly, a more favorable evaluation would not result 
from approaching the veteran's knee disabilities from other 
potentially applicable diagnostic criteria.  Consequently, 
the preponderance of the evidence is against a higher 
disability evaluation than is currently afforded for each 
knee. 

                                                        
Hypertension

Initially, the Board notes that during the pendency of this 
appeal, the regulations for evaluating disabilities of the 
cardiovascular system were amended, effective January 12, 
1998.  See 62 Fed. Reg. 65207 - 65224 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary).  The rating criteria for evaluating 
hypertension essentially added a new requirement that all 
diagnoses of hypertension must be confirmed by readings taken 
two or more times on at least three different days and by 
adding criteria for isolated systolic hypertension.  The 
Board reviews this issue under both the old and new criteria.  

Under the former Diagnostic Code 7101, hypertensive vascular 
disease (essential arterial hypertension) was rated based 
upon the diastolic pressure exhibited on measurement 
(systolic pressure was not a criterion).  In addition, 
analysis of the range of symptoms exhibited was required for 
schedular evaluations greater than 10 percent.  38 C.F.R. § 
4.104, Diagnostic Code 7101.  Hypertension was to be rated as 
10 percent disabling when the diastolic pressure was 
predominantly 100 or more.  It is further noted in the 
Schedule that when continuous medication is necessary for the 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent would be assigned.  Id.  Hypertension would be 
assigned a schedular evaluation of 20 percent where diastolic 
pressure was predominantly 110 or more, with definite 
symptoms.  A schedular evaluation of 40 percent would be 
assigned when the diastolic blood pressure was predominantly 
120 or more with moderately severe symptoms.  Finally, a 
schedular evaluation of 60 percent would be assigned when the 
diastolic blood pressure reading was predominantly 130 or 
more with severe symptoms.  Id.

Under the new criteria, with Diastolic pressure predominantly 
100 or more, or; systolic pressure predominantly 160 or more, 
or; minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control, a 10 percent evaluation is 
warranted.  With Diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more, a 20 
percent evaluation is warranted.  With Diastolic pressure 
predominantly 120 or more, a 40 percent evaluation is 
warranted.  With Diastolic pressure predominantly 130 or 
more, a 60 percent evaluation would apply.

The Board notes that the veteran was first diagnosed with 
hypertension in 1980 and placed on medications.  Clinical 
records from April 1995, shows reported blood pressure 
readings of 130's systolic with readings of less than 92 
diastolic.  In November 1995, blood pressure was reported as 
148/92.  A June 1996 VA medical record reflects a blood 
pressure readings of 140/108 (sitting), 140/108 (lying), and 
138/102 (standing).  No headaches, dizzy spells or other 
sequelae were reported or otherwise identified.  In August 
1998, the veteran reported systolic blood pressure readings 
ranging from the 140's to the 190's.  The cardiovascular 
findings were regular rate and rhythm, S1 and S2 without 
murmur.  The veteran was diagnosed with hypertension with 
moderate control on ACE inhibitor.  

In light of the medical evidence noted above, the Board finds 
that the veteran's hypertension more closely approximates the 
schedular criteria for a 10 percent evaluation under 
38 C.F.R. § 4.104, Diagnostic Code 7101.  See 38 C.F.R. 
§ 4.7.  The veteran has had several diastolic blood pressure 
readings of at least 100, as well as a few systolic readings 
over 160.  It is readily clear that the criteria for the next 
higher rating of 7101 are not met, however.  The record does 
not show diastolic pressure predominantly of 110 or more with 
definite symptoms or systolic pressure predominantly 200 or 
more.  Consequently, the preponderance of the evidence is 
against an increased evaluation for hypertension.

Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with average hearing 
threshold levels as measured by puretone audiometry tests.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels designated from level 1 for 
essentially normal acuity through level 11 for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110.  

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  
38 C.F.R. § 4.85, Tables VI and VII.  The Board emphasizes 
that "assignment of disability ratings for hearing impairment 
are by mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 339 
(1992).  

The veteran was afforded a VA audiological examination 
conducted in August 1998 which is complete and representative 
of other clinical findings.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
75
LEFT
10
15
15
70
75

The average decibel loss between 1000 and 4000 hertz was 32.5 
decibels in the right ear, and 43.75 decibels in the left 
ear.  Speech audiometry testing revealed speech recognition 
ability of 94 percent in the right ear and 92 percent in the 
left ear.

Such findings correspond to auditory Level I designation in 
each of the better ear and poorer ear, respectively.  The 
Board notes that a zero percent rating is warranted for 
bilateral defective hearing where puretone threshold in one 
ear warrants an auditory acuity Level I designation, and the 
poorer ear warrants an auditory acuity level below Level X 
designation.  The current findings do not approximate a 
disability warranting a compensable evaluation.  
Consequently, the preponderance of the evidence is against 
the claim.

Conclusion

Should the veteran's disability picture change in the future, 
he may be assigned higher ratings.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of more 
than the currently assigned evaluations.

Furthermore, the evidence does not reflect, nor is it 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the veteran's disabilities.  In that 
regard, the Board does not find that record reflects that the 
veteran's disabilities on appeal have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  In light of the foregoing, the Board finds that 
it is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to increased evaluations for arthritis of the 
right and left knee is denied. 

Entitlement to increased evaluation for hypertension is 
denied. 

Entitlement to increased evaluation for bilateral hearing 
loss is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

